


Exhibit 10.1


SECOND AMENDMENT TO TERM LOAN AGREEMENT


THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT, dated as of October 26, 2011 (this
"Amendment"), is among PERRIGO COMPANY (the "Borrower"), the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the "Administrative Agent") and RBS CITIZENS, N.A., as Syndication Agent (in
such capacity, the "Syndication Agent").


INTRODUCTION
    
The Borrower, the Lenders, the Administrative Agent and the Syndication Agent
have entered into a Term Loan Agreement dated as of April 22, 2008, as amended
by the First Amendment to Term Loan Agreement dated as of October 8, 2011 (as
further amended or modified from time to time, the "Term Loan Agreement"). The
Borrower desires to amend the Term Loan Agreement as set forth herein, and the
Lenders are willing to do so in accordance with the terms hereof.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:


ARTICLE 1. AMENDMENTS TO TERM LOAN AGREEMENT - REQUIRED LENDER CONSENT


Upon the satisfaction of the conditions in Section 4.1 hereof, the Term Loan
Agreement is amended as of the date hereof as follows:
    
1.1    The following definitions in Section 1.01 are restated:


"Adjusted One Month LIBOR Rate" means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period     on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based     on the rate appearing on
the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page)
at approximately 11:00 a.m. London time on such day.


“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Secured Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.


"Material Indebtedness" means Indebtedness (other than the Term Loans), and/or
Swap Agreement Obligations (based on the net mark-to-market amount) of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Dollar Equivalent of $50,000,000.
    
"Senior Notes" means Borrower's 4.91% $115,000,000 Senior Notes, Series 2010-A,
5.45% $150,000,000 Senior Notes, Series 2010-B, 5.55% $150,000,000 Senior Notes,
Series 2010-C, 5.97% $75,000,000 Senior Notes, Series 2008-A, 6.37% $125,000,000
Senior Notes, Series 2008-B and its 4.27% $75,000,000 Senior Notes, Series
2011-A, 4.52% $175,000,000 Senior Notes, Series 2011-B, to be issued on
December 15, 2011 and its 4.67% $100,000,000 Senior Notes, Series 2011-C, as
issued under the Master Note Purchase Agreement.


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect

--------------------------------------------------------------------------------




to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


1.2    The following definitions are added to Section 1.01 in appropriate
alphabetical order:


“Exempt Foreign Subsidiary Debt” means any Indebtedness of a Foreign Subsidiary
and which satisfies the following conditions: (a) if a Release Period is not in
effect, neither the Borrower nor any of its other Subsidiaries is liable,
whether directly, indirectly, contingently or otherwise, for under such
Indebtedness, other than Foreign Subsidiaries that are the parent or
subsidiaries of such Foreign Subsidiary, or (b) if a Release Period is in
effect, neither the Borrower nor any Domestic Subsidiary is liable, whether
directly, indirectly, contingently or otherwise, for such Indebtedness.


“Master Note Purchase Agreement” means the Master Note Purchase Agreement dated
as of May 29, 2008 among the Borrower and the purchasers named therein, as
supplemented by the First Supplement to Master Note Purchase Agreement, dated as
of April 30, 2010 among the Borrower and the purchasers named therein, by the
Second Supplement to Master Note Purchase Agreement, dated as of September 1,
2011 among the Borrower and the purchasers named therein and as further amended
or modified from time to time.


“Release Date” means any date after the date hereof on which no Default is
continuing and either of the following events occurs: (a) Moody’s issues a
rating for the Index Debt (that has not been placed on negative watch) of Baa1
(stable or better outlook) or higher, or (b) S&P issues a rating for the Index
Debt (that has not been placed on negative watch) of BBB+ (stable or better
outlook) or higher.


“Release Period” means any period after the date hereof commencing on the
occurrence of a Release Date and ending on a Trigger Date subsequent to such
Release Date.


“Trigger Date” means any date after any Release Date on which any of the
following events shall have occurred: (a) Moody’s has issued a rating for the
Index Debt of Baa3 or lower or Moody’s has ceased to issue a rating for the
Index Debt or (b) S&P has issued a rating for the Index Debt of BBB- or lower or
S&P has ceased to issue a rating for the Index Debt.


"2011 Credit Agreement" means the Credit Agreement dated October 26, 2011 among
the Borrower, certain Foreign Subsidiary Borrowers parties thereto, the Lenders
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as it
may from time to time amended or otherwise modified, and any successor to or
replacement of such agreement or the credit facilities evidenced thereby, as
each such successor or replacement may from time to time be amended or otherwise
modified, in each case, to the extent not prohibited hereby.


1.3     Section 1.01 is amended by deleting the definition of “2010 Credit
Agreement”.


1.4     Section 5.09 is restated as follows:


SECTION 5.09. Additional Covenants. If at any time the Borrower, any Guarantor
or any Foreign Subsidiary that is required to have 65% or more of the Equity
Interests pledged under Section 2.17 shall enter into or be a party to any
instrument or agreement, including all such instruments or agreements in
existence as of the date hereof and all such instruments or agreements entered
into after the date hereof, relating to or amending any provisions applicable to
any of its Indebtedness which in the aggregate, together with any related
Indebtedness, exceeds $100,000,000, but excluding Exempt Foreign Subsidiary
Debt, which includes financial covenants or the equivalent thereof not
substantially provided for in this Agreement or more favorable to the lender or
lenders thereunder than those provided for in this Agreement, then the Borrower
shall promptly so advise the Administrative Agent and the Lenders. If the
Administrative Agent or the Required Lenders shall request, upon notice to the
Borrower, the

--------------------------------------------------------------------------------




Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same financial covenants or the equivalent
thereof as those provided for in such instrument or agreement to the extent
required and as may be selected by the Administrative Agent.


1.5    Section 6.01(e) is restated as follows:


(e) other Indebtedness in an aggregate amount not exceed an amount equal to 15%
of Consolidated Total Tangible Assets.


1.6    Section 6.02 is restated as follows:


SECTION 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)     Permitted Encumbrances;


(b)     Liens on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, as reduced from
time to time;


(c)    Precautionary UCC filings with respect to operating leases of the
Borrower or any Domestic Subsidiary;


(d)    Liens on assets of Subsidiaries solely in favor of the Borrower or a
Guarantor as secured party and securing Indebtedness owing by a Subsidiary to
the Borrower or a Guarantor;


(e)    Liens on the Collateral securing, on a pro rata basis, the Secured
Obligations hereunder, the "Secured Obligations" as defined in the 2011 Credit
Agreement (provided that the aggregate principal amount outstanding thereunder
shall not exceed $950,000,000, as reduced from time to time), the Indebtedness
under the Senior Notes (provided that the aggregate principal amount outstanding
thereunder shall not exceed $965,000,000, as reduced from time to time) and the
other obligations defined as "Secured Obligations" under the Intercreditor
Agreement, all subject to the terms of the Intercreditor Agreement and the other
Collateral Documents and related agreements governing the pro rata sharing of
the Collateral and other rights and terms with respect to the Collateral (and
the Administrative Agent is authorized by each Lender to execute the
Intercreditor Agreement and such other Collateral Documents and related
agreements on behalf of each such Lender (including without limitation such
joinders, amendments and supplements thereto) to implement such Liens and pro
rata sharing of the Collateral and other rights and terms as determined by the
Administrative Agent);
    
(f)    Liens in favor of JPMorgan on cash collateral securing the obligations of
a "Defaulting Lender" as defined in the 2011 Credit Agreement to fund risk
participations under the 2011 Credit Agreement;


(g)    Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 5% of Consolidated Total Tangible Assets,
provided that such Liens assumed or created in connection with an Acquisition
after the date hereof may secure Indebtedness in an aggregate amount of up to
$25,000,000 in excess of 5% of Consolidated Total Tangible Assets for a period
of time not to exceed 60 days after any such Acquisition; and


(h)     Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower's Foreign Subsidiaries assumed or created in connection
with an Acquisition after the date hereof and not created in contemplation of
such Acquisition and securing Indebtedness in the aggregate less than an amount
equal to 10% of Consolidated Total Tangible Assets, provided that such Liens may
secure Indebtedness in an aggregate amount of up to $25,000,000 in excess of 10%
of Consolidated Total

--------------------------------------------------------------------------------




Tangible Assets for a period of time not to exceed 60 days after any such
Acquisition.


1.7    Section 6.03 is amended by adding the parenthetical "(other than the
Borrower)" after the words "any Person" at the start of the clause (ii) of
Section 6.03.
    
1.8    Section 6.04(g) is restated as follows:
    
(g) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of fifteen percent (15%) of Consolidated Total Assets
in the aggregate.


1.9    Section 6.09(c) is restated as follows:


(c) prohibit any such sale, lease, license, transfer, assignment or other
disposition if in any Fiscal Year of the Borrower, the aggregate book value
(disregarding any write-downs of such book value other than ordinary
depreciation and amortization) of all of the business, assets, rights, revenues
and property disposed of shall be less than 20% of the aggregate book value of
the Consolidated Total Assets as of the end of the immediately preceding Fiscal
Year and the business, assets, rights, revenues and property disposed of shall
be responsible for less than     20% of the consolidated net sales or net income
of the Borrower and its Subsidiaries for the immediately preceding Fiscal Year,
and if immediately after any such transaction, no Default shall exist or shall
have occurred and be continuing.


1.10    Schedules 3.06 through 8.08 attached to the Term Loan Agreement are
replaced with Schedules 3.06 through 6.08 attached to this Amendment.


ARTICLE 2. AMENDMENTS TO TERM LOAN AGREEMENT - ALL LENDER CONSENT


Upon the satisfaction of the conditions in Sections 4.1 and 4.2 hereof, the Term
Loan Agreement is amended as of the date hereof as follows:
        
2.1    Section 2.17 is amended by adding the following subsection to the end
thereof:


(e) Notwithstanding the foregoing, the Guaranties and Collateral required under
this Section 2.17, if no Default exists and if the Liens on the Collateral and
all Guarantees of Subsidiaries in favor of the holders of the Senior Notes and
other obligations pursuant to the Master Note Purchase Agreement, of the lenders
under the 2011 Credit Agreement and of any other lenders secured by the
Collateral are released (either automatically by operation of the applicable
agreements upon the release under this Section 2.17(e) or by any additional
agreements under which such release occurs prior to or simultaneously with the
release under this Section 2.17(e)), then the Guaranties and Collateral required
under this Section 2.17 shall be released upon the occurrence of a Release Date
and shall not be required during a Release Period, provided that the Guaranties
and Collateral required under this Section 2.17 that have been so released shall
be reinstated upon the occurrence of a Trigger Date thereafter and the Borrower
agrees to execute and deliver, and cause its Subsidiaries to execute and
deliver, such Guaranties, Collateral Documents and other documents required
under this Section 2.17 promptly after a Trigger Date upon the request of the
Administrative Agent. The Borrower agrees to promptly provide all notices and
certificates to the holders of the Senior Notes under the Master Note Purchase
Agreement, and take such other actions that may be required, with respect to the
release of the Lien on the Collateral and release of the Guarantees of
Subsidiaries as described in this Section 2.17(e).


2.2    Section 6.04(d) is restated as follows:


(d) Investments, loans or advances made by (i) the Borrower or any Subsidiary to
the Borrower or any Domestic Subsidiary that is a Guarantor, (ii) any Foreign
Subsidiary that is not a Guarantor to any Subsidiary, or (iii) during a Release
Period, the Borrower or any Subsidiary to the Borrower or any Subsidiary.


ARTICLE 3. REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Amendment, the Borrower
represents and

--------------------------------------------------------------------------------




warrants that:


3.1    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary action and are not in material
contravention of any requirement of law, or of the terms of the Borrower's
bylaws or other charter documents, or of any contractual obligation of the
Borrower and will not result in the imposition of any Lien on any of its
property or of any of its Subsidiaries except for Permitted Liens.


3.2    This Amendment is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.


3.3    After giving effect to this Amendment, the representations and warranties
contained in Article III of the Term Loan Agreement are true in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof (other than those representations and warranties
that by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).


3.4    After giving effect to this Amendment, no Default exists or has occurred
and is continuing on the date hereof.


ARTICLE 4. CONDITIONS OF EFFECTIVENESS


4.1    This Amendment shall be effective as of the date hereof (provided that
the amendments to the Term Loan Agreement set forth in Article 2 shall not be
effective unless the conditions in Section 4.2 are also satisfied) when (a) it
shall be executed by the Borrower, the Required Lenders and the Administrative
Agent, (b) the Consent and Agreement attached hereto is signed by the
Guarantors, (c) the 2011 Credit Agreement shall be effective simultaneously with
this Amendment, and (d) the Administrative Agent has received a copy of
resolutions of the Borrower's board of directors authorizing the Borrower to
enter into this Amendment.


4.2    The amendments to the Term Loan Agreement set forth in Article 2 shall be
effective if and when the conditions set forth in Section 4.1 are satisfied and
this Amendment is executed by each of the Lenders. If this Amendment is not
executed by each of the Lenders, but the conditions set forth in Section 4.1 are
satisfied, all provisions of this Amendment (other than the amendments to the
Term Loan Agreement set forth in Article 2) shall be effective.


ARTICLE 5. MISCELLANEOUS


5.1    All references in any Loan Document to the Term Loan Agreement shall be
deemed references to the Term Loan Agreement, as amended hereby and as further
amended or modified from time to time.


5.2    Except as expressly amended hereby, the Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.


5.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Term Loan Agreement. This Amendment shall be
governed by and construed in accordance with the laws of the State of Michigan.
This Amendment may be executed upon any number of

--------------------------------------------------------------------------------




counterparts with the same effect as if the signatures thereto were upon the
same instrument, and signatures sent by facsimile or electronic mail message
shall be enforceable as originals.


[Signature pages follow]

--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.
    


PERRIGO COMPANY
    
By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender                             and as
Administrative Agent
                            By /s/ Thomas A. Gamm
Name: Thomas A. Gamm
Title: Managing Director



--------------------------------------------------------------------------------






RBS CITIZENS, N.A., as a Lender and as Syndication Agent




By /s/ André A. Nazareth
Name: André A. Nazareth
Title: Senior Vice President

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.


By /s/ Pete Martinets
Name: Pete Martinets
Title: Managing Director

--------------------------------------------------------------------------------




FIFTH THIRD BANK


By /s/ Nathaniel E. Sher
Name: Nathaniel E. Sher
Title: Vice President

--------------------------------------------------------------------------------




FIRST HAWAIIAN BANK


By /s/ Dawn Hofmann
Name: Dawn Hofmann
Title: Vice President

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.


By /s/ Lewis Fisher
Name: Lewis Fisher
Title: Senior Vice President





--------------------------------------------------------------------------------




CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby: (a)
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby; (b) agrees that the
Guaranty to which it is a party and each other Loan Document to which it is a
party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its powers, have been duly
authorized and are not in contravention of any statute, law or regulation or of
any terms of its organizational documents or of any material agreement or
undertaking to which it is a party or by which it is bound, and this Consent and
Agreement is the legal, valid and binding obligations of it, enforceable against
it in accordance with the terms hereof and thereof. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Term Loan
Agreement.


                        
L. PERRIGO COMPANY


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO COMPANY OF SOUTH CAROLINA, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO PHARMACEUTICALS COMPANY


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer











--------------------------------------------------------------------------------






PERRIGO HOLLAND, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO FLORIDA, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS II, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PBM HOLDINGS, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PBM NUTRITIONALS, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PADDOCK LABORATORIES, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


CHEMAGIS USA, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO NEW YORK, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer



--------------------------------------------------------------------------------



Schedule 3.06


Disclosed Matters (Litigation and Environmental Matters)




No Disclosure.









--------------------------------------------------------------------------------

Schedule 3.07


Disclosed Matters (Compliance with Laws and Agreements)




No Disclosure.





--------------------------------------------------------------------------------

Schedule 6.01


Existing Non-Guarantor Subsidiary Indebtedness




1.    Short Term Line of Credit dated as of May 26, 2010 between Perrigo API
India Pvt. Ltd. (“Perrigo India”) as borrower and Hong Kong and Shanghai Banking
Corporation Ltd. as lender. As of October 18, 2011 the principal amount
outstanding was 60,000,000 Indian rupees (approximately $1,221,100), and
146,000,000 India rupees (approximately $2,971,300) remained undrawn and
available. The credit line expires November 26, 2011 but can be extended by
mutual agreement of the parties.


2.    Loan Agreement dated as of December 29, 2010 between Perrigo India as
borrower and certain persons who are minority owners of Perrigo India as
lenders. As of October 18, 2011 the principal amount outstanding was 74,762,969
Indian rupees (approximately $1,521,600), and no additional drawing were
available under the Loan Agreement. The facility is payable in installments
starting in fiscal 2017 with the final installment due August 30, 2019.


3.    Term Loan dated as of July 6, 2011 between Perrigo India as borrower and
Hong Kong and Shanghai Banking Company Ltd. as lender. As of October 18, 2011
the principal amount outstanding was 50,000,000 Indian Rupees (approximately
$1,017,600), and 217,600,000 Indian rupees (approximately $4,428,525) remained
undrawn and available through June 22, 2012. All amounts drawn under the Term
Loan will mature July 6, 2016.


4.    Indebtedness described in Item 7 of Schedule 6.04.











--------------------------------------------------------------------------------

Schedule 6.02


Existing Liens




1.    See attached UCC lien summary.


2.
Perrigo Israel Pharmaceuticals Ltd.: (i) general floating lien (State of
Israel), November 1997, (ii) lien on all fixed assets (State of Israel), August
1983.



3.
Chemagis Ltd.: general floating lien (State of Israel), April 1989.



The liens in favor of the State of Israel were created for Agis participation in
the Investment Center of the State of Israel.







--------------------------------------------------------------------------------




UCC/LITIGATION SEARCH SCHEDULE




DEBTOR: PERRIGO COMPANY




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
United Rentals (North America), Inc.
2006017644-7
1/27/06
Termination:
2006041501-5
3/8/06
Equipment purchase
 
 
J.R. Automation Technologies, LLC
2006067081-3
4/13/06
Termination:
2006196190-0
11/24/06
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
J.R. Automation Technologies, LLC
2006135379-7
8/4/06
Termination:
2008114465-9
7/21/08
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
J.R. Automation Technologies, LLC
2008114465-9
7/21/08
Termination:
200921832-8
2/10/09
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
US Bancorp
2009165073-1
11/20/09
 
Specific Equipment


Informational only
 
 
Raymond Leasing Corporation
2010004858-4
1/11/10
 
Specific Equipment Lease
 
 
US Bancorp
2010004514-6
1/12/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010010354-4
1/21/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010010355-6
1/21/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010034149-7
3/12/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010034150-0
3/12/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010053898-7
4/20/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010087108-4
6/25/10
 
Specific Equipment


Informational only


20

--------------------------------------------------------------------------------




 
 
US Bancorp
2010087109-6
6/25/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010112824-4
8/23/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010113856-2
8/24/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010115093-6
8/26/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010124850-3
9/16/10
 
Specific Equipment


Informational only
 
 
Raymond Leasing Corporation
2010130105-2
9/28/10
 
Specific Equipment


Lease
 
 
US Bancorp
2010135415-4
10/8/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010135417-8
10/8/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010135420-5
10/8/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010140579-7
10/20/10
 
Specific Equipment


Informational only
 
 
J.R. Automation Technologies, LLC
2010144910-5
10/28/10
 
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
U.S. Bancorp Business Equipment Finance Group
2010145883-7
10/29/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010145885-1
10/29/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010149233-4
11/8/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010151418-0
11/12/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010151419-2
11/12/10
 
Specific Equipment


Informational only


21

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2010153163-1
11/17/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010153164-3
11/17/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010155293-8
11/22/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
20100155294-0
11/22/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010155295-2
11/22/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160213-7
12/3/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160214-9
12/3/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160759-3
12/6/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160760-6
12/6/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010162112-5
12/8/10
 
Specific Equipment


Informational only
 
 
Cisco Systems Capital Corporation
2010163952-6
12/13/10
 
Equipment Lease
 
 
U.S. Bancorp Business Equipment Finance Group
2010165661-1
12/16/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010168457-1
12/22/10
 
Specific Equipment


Informational only


22

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011001465-0
1/4/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006984-5
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006985-7
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006986-9
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006987-1
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006988-3
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006989-5
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006989-5
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006990-8
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011018568-7
2/8/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011018569-9
2/8/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010153164-3
11/17/10
 
Specific Equipment


Informational only


23

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011018570
2/8/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019376-1
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019378-5
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019379-7
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019380-0
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019381-2
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019382-4
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019383-6
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019384-8
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019385-0
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019386-2
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019387-4
2/9/11
 
Specific Equipment


Informational only


24

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011019388-6
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019389-8
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019390-1
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011020182-3
2/10/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011020682-3
2/11/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021458-9
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021459-1
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021460-4
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021461-6
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011023073-5
2/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011024945-5
2/21/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011032657-4
3/8/11
 
Specific Equipment


Informational only


25

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011036440-9
3/15/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011036441-1
3/15/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011037170-7
3/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011037171-9
3/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011037172-1
3/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011064906-1
5/4/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011068026-9
5/11/11
 
Specific Equipment


Informational only





DEBTOR: L. PERRIGO COMPANY




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description




26

--------------------------------------------------------------------------------




MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
Alpha Financial Group, Inc.


ASSIGNEE:
DELTA CAPITAL IV, INC.


ASSIGNEE:
COMERICA BANK
C309569
01/17/90






C500861
07/22/91


C500862
07/22/91


C911282
12/02/94


D551788
08/09/99


2004157300-4
08/06/04


2009131947-4
9/15/09
Equipment Lease




assignment




assignment




continuation




continuation




continuation




continuation
 
 
nmhg financial services, inc.
2003199489-0
10/20/03




20080821120-0
5/23/08
equipment lease


continuation
 
 
crown credit company
2004127249-8
06/23/04




2008196343-9
12/29/08
equipment lease


continuation


 
 
Data Sales Co., Charter #DC2H-474
2005058280-2
3/31/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005074391-7
4/25/05
 
equipment lease


 
 
ervin leasing company
2005078649-8
5/02/05
 
equipment lease


 
 
ervin leasing company
2005078650-1
5/02/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005084801-0
5/9/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005104723-9
6/9/05
 
equipment lease


 
 
Toyota Motor Credit Corporation
2005105083-2
6/10/05
 
equipment lease


 
 
Toyota Motor Credit Corporation
2005105148-0
6/10/05
 
equipment lease


 
 
ervin leasing company
2005113921-0
6/24/05
 
equipment lease


 
 
ervin leasing company
2005113922-2
6/24/05
 
equipment lease




27

--------------------------------------------------------------------------------




 
 
ervin leasing company
2005113923-4
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005126558-4
7/14/05
 
equipment lease


 
 
Toyota Motor Credit Corporation
2005142121-9
8/10/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005151475-9
8/26/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005193573-7
11/07/05
 
equipment lease


 
 
ervin leasing company
2005201600-7
11/21/05
 
equipment lease


 
 
ervin leasing company
2005201601-9
11/21/05




2006032128-2
2/22/06
equipment lease


Amendment
 
 
IBM Credit LLC
2005209401-3
12/6/05
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2006001969-7
1/3/06
 
equipment lease


 
 
Internal Revenue Service
2006022262-4
1/31/06




2006056098-5
3/30/06
Federal Tax Lien


Release of Lien
 
 
Data Sales Co., Charter #DC2H-474
2006073427-5
4/21/06
 
equipment lease


 
 
ervin leasing company
2006074040-6
4/24/06
 
equipment lease


 
 
ervin leasing company
2006106201-7
6/14/06
 
equipment lease


 
 
ervin leasing company
2006152211-6
9/25/06
 
equipment lease


 
 
IBM Credit LLC
2006181697-7
10/27/06
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2006194534-8
11/20/06
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2006211485-5
12/21/06
 
equipment lease


 
 
IBM Credit LLC
2007000266-8
1/2/07
 
equipment lease


 
 
IBM Credit LLC
2007006498-5
1/11/07
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2007016102-0
1/29/07
 
equipment lease




28

--------------------------------------------------------------------------------




 
 
ervin leasing company
2007016580-2
1/30/07
 
equipment lease


 
 
Toyota Motor Credit Corporation
2007023917-5
2/12/07
 
equipment lease


 
 
Industrial Leasing
2007032582-6
2/28/07
Termination:
2009178973-4
12/22/09
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2007059850-6
4/16/07
 
equipment lease


 
 
Ervin Leasing Company
2007060943-6
4/18/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007060944-8
4/18/07
 
Equipment Lease
 
 
Citicorp Leasing, Inc.
2007062719-3
4/20/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007071472-0
5/4/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007071473-2
5/4/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007071474-4
5/4/07
 
Equipment Lease
 
 
Ervin Leasing Company
200708063-6
5/22/07
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2007087769-7
6/1/07
 
equipment lease


 
 
Ervin Leasing Company
2007088994-5
6/5/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007097169-7
6/19/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007097174-8
6/19/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007097175-0
6/19/07




2008019241-9
2/5/08
Equipment Lease


Amendment
 
 
Ervin Leasing Company
2007097176-2
6/19/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007106686-5
7/5/07
 
Equipment Lease
 
 
Ervin leasing Company
2007119075-5
7/30/07
 
equipment Lease


29

--------------------------------------------------------------------------------




 
 
Ervin Leasing Company
2007119076-7
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007119077-9
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007119078-1
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007119079-3
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007120540-5
8/1/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007120541-7
8/1/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007120542-9
8/1/07
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2007127187-2
8/13/07
 
equipment lease


 
 
Ervin Leasing Company
2007128274-8
8/15/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007152452-6
9/28/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007158958-4
10/10/07
 
Equipment lease
 
 
Ervin Leasing Company
2007158969-7
10/10/07
 
equipment Lease
 
 
Ervin Leasing Company
2007165781-8
10/23/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007165782-0
10/23/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007165787-0
10/23/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007165788-2
10/23/07
 
Equipment Lease
 
 
Industrial Leasing, inc.
2007174884-7
11/8/07
 
Equipment Lease
 
 
Ervin Leasing Company
2008003235-8
1/7/08
 
Equipment lease
 
 
Data Sales Co., Charter #DC2H-474
2008009690-8
1/17/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008009691-0
1/17/08
 
equipment lease




30

--------------------------------------------------------------------------------




 
 
Ervin Leasing Company
2008010858-7
1/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008010859-9
1/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008010860-2
1/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008010861-4
1/22/08
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2008011511-4
1/22/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008015289-5
1/28/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008015290-8
1/28/08
 
equipment lease


 
 
Ervin Leasing Company
2008028720-6
2/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008028723-2
2/22/08
 
Equipment lease
 
 
Ervin Leasing Company
20080428334-5
3/19/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008042835-7
3/19/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008042836-9
3/19/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008057708-5
4/15/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008057709-7
4/15/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008066256-7
4/29/08
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2008079200-5
5/19/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008079201-7
5/19/08
 
equipment lease


 
 
Erwin Leasing Company
2008088642-2
6/4/08
 
Equipment Lease
 
 
IBM Credit LLC
2008104550-8
7/1/08
 
Computer Equipment Lease
 
 
Erwin Leasing Company
2008105479-7
7/3/08
 
Equipment Lease


31

--------------------------------------------------------------------------------




 
 
Erwin Leasing Company
2008105480-0
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105481-2
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105482-4
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105483-6
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105484-8
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105485-0
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008122078-8
8/4/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133575-5
8/26/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133576-7
8/26/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133577-9
8/26/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133578-1
8/26/08
 
Equipment Lease
 
 
Industrial Leasing LLC
2008135007-4
8/28/08
 
Specific Equipment
 
 
Erwin Leasing Company
2008136224-5
9/2/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008136225-7
9/2/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008143459-1
9/16/08
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2008151087-2
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151088-4
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151089-6
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151090-9
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151091-1
9/29/08
 
equipment lease




32

--------------------------------------------------------------------------------




 
 
Erwin Leasing Company
2008154089-9
10/06/08
 
Equipment Lease
 
 
Industrial leasing LLC
2008163072-5
10/22/08
Termination:
2009124098-4
8/26/09
Specific Equipment
 
 
Erwin Leasing Company
2008171626-0
11/7/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171627-2
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171648-6
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171649-8
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171650-1
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171653-7
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171687-8
11/07/08
 
Equipment Lease
 
 
Industrial Leasing LLC
2008187100-4
12/10/08
 
Specific Equipment
 
 
Erwin Leasing Company
2008197434-3
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197435-5
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197436-7
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197437-9
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197438-1
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2009002059-5
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002060-8
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002061-0
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002063-4
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002064-6
1/6/09
 
Equipment Lease


33

--------------------------------------------------------------------------------




 
 
Erwin Leasing Company
2009002065-8
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002083-6
1/6/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009011583-7
1/23/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009011584-9
1/23/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
200911585-1
1/23/09
 
equipment lease


 
 
Erwin Leasing Company
2009019106-5
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009019135-6
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009019136-8
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009019137-0
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009026799-1
2/19/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009028359-1
2/23/09
 
equipment lease


 
 
Erwin Leasing Company
2009033130-4
3/4/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009036945-4
3/11/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009036946-6
3/11/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009045223-5
3/26/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009045225-9
3/26/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009069005-1
5/6/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009086104-2
6/10/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009086105-4
6/10/09
 
equipment lease


 
 
IBM Credit LLC
2009091969-1
6/19/09
 
Computer Equipment Lease


34

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2009095794-4
6/26/09
 
Computer Equipment Lease
 
 
Industrial leasing LLC
2009097252-8
6/30/09
 
Specific Equipment
 
 
IBM Credit LLC
2009098535-9
7/1/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009100477-0
7/7/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009106981-5
7/21/09
 
Computer Equipment Lease
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111047-2
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Ervin Leasing Company
2009114957-4
8/6/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009116588-3
8/10/09
 
equipment lease


 
 
IBM Credit LLC
2009119766-4
8/17/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009127774-1
9/2/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009135098-7
9/21/09
 
Computer Equipment Lease
 
 
National City Commercial Capital Company, LLC


(Assignor) EMC Corporation
2009143508-8
10/7/09
 
Specific Equipment Listing
 
 
Data Sales Co., Charter #DC2H-474
2009145679-1
10/12/09
 
equipment lease


 
 
IBM Credit LLC
2009150695-2
10/22/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009152794-4
10/26/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009157318-1
11/03/09
 
Computer Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009161761-5
11/12/09
 
equipment lease


 
 
IBM Credit LLC
2009167051-7
11/25/09
 
Computer Equipment Lease
 
 
Industrial Leasing LLC
2009168109-1
11/30/09
 
Specific Equipment Listing


35

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2009179569-8
12/22/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009181491-7
12/28/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009182281-3
12/29/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010002584-1
1/6/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010008463-1
1/19/10
 
Computer Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
20100010283-3
1/20/10
 
equipment lease


 
 
IBM Credit LLC
2010020196-0
2/11/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010022958-8
2/18/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010023373-9
2/19/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010024338-6
2/22/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010029366-0
3/3/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010030141-7
3/4/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010032796-6
3/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010034805-9
3/15/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010045281-0
4/2/10
 
Computer Equipment Lease
 
 
National City Commercial Capital Company, LLC


(Assignor): EMC Corporation
2010046443-5
4/6/10
 
Specific Equipment Listing
 
 
IBM Credit LLC
20100058205
4/29/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010065063-2
5/12/10


 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010065533-9
5/13/10
 
Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010065534-1
5/13/10
 
Equipment Lease
 
 
IBM Credit LLC
2010072575-6
5/26/10
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010074877-8
6/1/10
 
Equipment Lease


36

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2010075031-7
6/1/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010077099-1
6/4/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010079576-5
6/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010090177-4
6/30/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010091351-5
7/2/10
 
Computer Equipment Lease
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091497-3
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 001 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091498-5
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 002 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091499-7
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 003 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091497-3
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 004 to Master
Lease Agreement dated 5/20/10.


37

--------------------------------------------------------------------------------




 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091502-6
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 005 to Master
Lease Agreement dated 5/20/10.
 
 
Data Sales Co., Inc. Charter #DC2H-474
2010095056-3
7/12/10
 
Equipment Lease
 
 
IBM Credit LLC
2010108174-9
8/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010109227-3
8/12/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010114427-4
8/25/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010118208-4
9/2/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010123351-4
9/14/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010124208-2
9/15/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010126284-4
9/20/10
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010126241-4
9/20/10
 
Equipment Lease
 
 
IBM Credit LLC
2010129506-9
9/27/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010130796-5
9/29/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010138762-2
10/15/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010140624-4
10/20/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010144493-9
10/27/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010155943-7
11/23/10
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2010161307-7
12/07/10
 
Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2010161309-1
12/07/10
 
Equipment Lease
 
 
IBM Credit LLC
2010163313-2
12/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010166336-3
12/17/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010166971-9
12/20/10
 
Computer Equipment Lease


38

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2010171085-7
12/29/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011001384-8
1/4/11
 
Computer Equipment Lease
 
 
Industrial Leasing, LLC
2011013801-8
1/31/11
 
Specific Equipment
 
 
IBM Credit LLC
2011015333-7
2/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011016071-2
2/3/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2011016629-5
2/4/11
 
Equipment Lease
 
 
IBM Credit LLC
2011017618-3
2/7/11
 
Computer Equipment Lease
 
 
State of Michigan
2011019235-3
2/9/11
 
Tax Lien: $7,525.99
 
 
IBM Credit LLC
2011019358-3
2/9/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011030555-6
3/3/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2011030586-1
3/3/11
 
Equipment Lease
 
 
IBM Credit LLC
2011031181-4
3/4/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011034747-7
3/11/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011037140-4
3/16/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2011044137-6
3/29/11
 
Equipment Lease
 
 
IBM Credit LLC
2011044328-1
3/39/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011049069-6
4/5/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011053534-9
4/13/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011054318-2
4/14/11
 
Computer Equipment Lease
 
 
Wells Fargo, N.A.
2011062106-3
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062109-9
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062111-4
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062114-0
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
201106216-4
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062118-8
4/29/11
 
Equipment Lease


39

--------------------------------------------------------------------------------




 
 
Wells Fargo, N.A.
2011062395-4
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062397-8
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011065472-1
5/5/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011066054-6
5/6/11
 
Equipment Lease
 
 
IBM Credit LLC
2011071218-1
5/18/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011078498-0
5/31/11
 
Computer Equipment Lease
 
 
Wells Fargo, N.A.
2011093459-7
6/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011093476-3
6/9/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011093482-6
6/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011093508-2
6/29/11
 
Equipment Lease
 
 
IBM Credit LLC
2011095363-6
7/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011095364-8
7/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
201100096-7
7/13/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011107186-5
7/26/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011110314-3
8/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011113368-9
8/5/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc.
2011118937-1
8/18/11
 
Equipment Lease
 
 
IBM Credit LLC
2011119255-6
8/18/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc.
2011122056-9
8/25/11
 
Equipment Lease
 
 
IBM Credit LLC
2011126096-7
9/2/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc.
2011126542-4
9/6/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011132800-0
9/20/11
 
Equipment Lease
 
 
Data Sales Co., Inc.
2011133695-6
9/21/11
 
Equipment Lease
 
 
PNC Equipment, LLC


EMC Corporation (Assignor)
2011138320-8
9/30/11
 
Specific Equipment Listing


40

--------------------------------------------------------------------------------




 
 
PNC Equipment, LLC


EMC Corporation (Assignor)
2011138321-0
9/30/11
 
Specific Equipment Listing
 
 
IBM Credit LLC
2011138381-6
9/30/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011139796-6
10/4/11
 
Computer Equipment Lease





DEBTOR: PERRIGO COMPANY OF SOUTH CAROLINA, Inc.




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
Park National Bank


Vision Financial Group, Inc.


U.S. Bank National Association
2007146446-5
9/18/07
Assignment:
U.S. Bank National Association
2010138123-8
10/13/10
Equipment Lease
 
 
Park National Bank


Vision Financial Group, Inc.


U.S. Bank National Association


2007170359-0
10/30/07
Assignment:
U.S. Bank National Association
2010138132-7
10/13/10
Equipment Lease
 
 
Vision Financial Group, Inc.


Park National Bank
2008068215-3
5/1/08
Assignment:
Park National Bank
2008188749-9
12/12/08
Equipment Lease


41

--------------------------------------------------------------------------------




 
 
Vision Financial Group, Inc.


Park National Bank


U.S. Bank National Association


2008104714-6
7/2/08
Assignment:
Park National Bank
2008188767-7
12/12/08


Assignment:
U.S. Bank National Association
2010138181-0
10/13/10
Equipment lease
 
 
Charles Bowman & Company
2008168716-6
10/31/08
Termination:
2009097843-1
7/1/09
Consignment Goods
 
 
L. Perrigo Company
2009109652-1
7/28/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111048-4
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.





DEBTOR: PERRIGO PHARMACEUTICALS COMPANY



42

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/04/11
L. Perrigo Company
2009109653-3
7/28/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111050-9
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
J.R. Automation Technologies, LLC
2010144910-5
10/28/10
 
Specific Equipment


Pursuant to MI Special Tool Lien Act















DEBTOR: PERRIGO INTERNATIONAL, LLC



43

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
JPMorgan Chase Bank, N.A., as Agent


JPMorgan Chase Bank, N.A.
2005047985-3
3/17/05
Amendment:
Collateral Restatement
2008062417-5
4/22/08


Continuation:
2009146914-2
10/14/09


Amendment:
Secured party name change to JPMorgan Chase Bank, N.A.
2009163975-1
11/18/09
Stock pledge
 
 
JPMorgan Chase Bank, N.A., as Administrative Agent under a Term loan Agreement
2008062416-3
4/22/08
Termination:
2010155134-2
11/22/10
Stock Pledge
 
 
JPMorgan Chase Bank, N.A., as Collateral Agent
2008084567-8
5/29/08
 
Stock Pledge
 
 
 
2010155134-2
 
UCC forthcoming









DEBTOR: PERRIGO HOLLAND INC.



44

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
10/4/2011
L. Perrigo Company
2009109655-7
7/28/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111049-6
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.





DEBTOR: Perrigo Florida Inc.



45

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Florida SOS/
UCC DIVISION
THRU 9/30/11
L. Perrigo Company
2011477897X
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets
 
 
Bank of America, National Association , as agent


Perrigo Receivables, LLC
201104778988
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets
(iii) Blocked Accounts





DEBTOR: Perrigo International Holdings LLC




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Michigan SOS/
UCC DIVISION
THRU 10/4/11
No Lien of Record
 
 
 







DEBTOR: Perrigo International Holdings II Inc.



46

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 9/21/11
JPMorgan Chase Bank, N.A., as Collateral Agent
2010 3519406
10/08/10
 
Stock Pledge





DEBTOR: PBM Nutritionals, LLC



47

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 11/5/10
Wachovia bank, National Association, as Administrative Agent
6338617-4
9/29/06




Termination:
2010 3468828
10/05/10


Continuation:
2011 2096991
6/2/11
All Assets and Personal Property of the Debtor
 
 
US Bancorp
2007 0638089
2/20/07
 
Lease Equipment
 
 
US Bancorp
2008 1030004
3/25/08
 
Equipment filing


Informational
 
 
US Bancorp
2008 1165594
4/3/08
 
Equipment filing


Informational
 
 
Bank of America, National Association, as Agent


Perrigo Receivables, LLC
2011 2266198
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets
(iii) Blocked Accounts
 
 
L. Perrigo Company
2011 22662206
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets





DEBTOR: PBM Holdings, LLC



48

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 11/5/10
Wachovia bank, National Association, as Administrative Agent
6338602-6
9/29/06
Amendment:
Partial Release
2009 1847984
6/10/09


Termination:
2010 3468703
10/05/10


Continuation:
2011 2141680
6/6/11
All personal property of the Debtor now owned or hereafter acquired.
 
 
Wachovia Financial Services, Inc.
2007 3611968
9/25/07
Termination:
2010 1518152
4/30/10
Airframe: Raytheon Aircraft
FAA Registration No. N438BC


Engines Pratt & Whitney Canada JT15D-5





DEBTOR: Paddock Laboratories, LLC




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 9/21/11
No Liens of Record
 
 
 







DEBTOR: ChemAgis USA, Inc.




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 10/11/11
No Liens of Record
 
 
 





DEBTOR: Perrigo New York, Inc.



49

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 10/11/11
Raymond Leasing Corporation
6376993-2
10/30/06
 
Equipment Lease
 
 
Raymond Leasing Corporation
6383683-0
11/2/06
 
Equipment Lease
 
 
Raymond Leasing Corporation
2008 1605235
5/8/08
 
Equipment Lease
 
 
Raymond Leasing Corporation
2008 2593372
7/29/08
 
Equipment Lease
 
 
L. Perrigo Company
2009 2398185
7/27/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


Perigo Receivables, LLC
(Assignor)
2009 2429360
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Raymond Leasing Corporation
2010 1090103
3/30/10
 
Equipment Lease
 
 
Raymond Leasing Corporation
2011 1275059
4/6/11
 
Equipment Lease














50

--------------------------------------------------------------------------------




Schedule 6.04


Investments




1.
Perrigo Asia Holding Company Ltd. has a 49.9% ownership interest in Zibo
Xinhua-Perrigo Pharmaceutical Company Ltd.



2.
Perrigo New York, Inc. has a 18.5% ownership interest in Cobrek Parmaceuticals,
Inc.



3.
Perrigo Israel Pharmaceuticals Ltd. has a 13.2% ownership interest in Meditor
Pharmaceuticals Ltd.



4.
Perrigo Israel Pharmaceuticals Ltd. presently maintains a portfolio of auction
rate securities with a total par value of $18,000,000, such receivables having
been written down to a book value of $7,503,000 in the consolidated financial
statement of Perrigo Company for the fiscal year ended June 25, 2011.



5.
Perrigo Company has guaranteed the various financial obligations and liabilities
of Perrigo Mexico Holdings SA de CV, Perrigo de Mexico SA de CV, Quimica
Farmacia SA de CV and Laboratories DIBA SA (collectively, “Perrigo Mexico”) to
HSBC Mexico SA up to an aggregate amount of 15,000,000 Mexican pesos
(approximately $1,103,000). As of October 14, 2011 Perrigo Mexico’s financial
obligations to HSBC Mexico SA that were covered by the Perrigo Company guaranty
were approximately 6,000,000 Mexican pesos (approximately $438,000).



6.
Perrigo Company has guaranteed the principal obligations of Perrigo API India
Pvt. Ltd. (“Perrigo India”) under the Term Loan dated as of July 6, 2011 between
Perrigo India as borrower and Hong Kong and Shanghai Banking Company Ltd. as
lender, up to 267,600,000 Indian rupees (approximately $5,446,000). As of
October 18, 2011 the principal obligations outstanding and covered by the
Perrigo Company guaranty were 50,000,000 Indian rupees (approximately
$1,017,600).



7.
Existing intercompany loans made by a Subsidiary to another Subsidiary, and
intercompany guaranties made by a Subsidiary in favor of another Subsidiary as
disclosed to the Lender on or before the Closing Date.










51

--------------------------------------------------------------------------------




Schedule 6.08


Existing Restrictions




1.
Restrictions and conditions under the terms of Borrower’s 2011 Credit Agreement,
Senior Notes and Permitted Securitization Transaction.



2.
Restrictions and conditions under the terms of the Investments referenced in
items 1 – 3 of Schedule 6.04.



3.
Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s,
majority ownership interest in Perrigo API India, an India joint venture
company.



4.
Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s
majority ownership interest of Chemagis India Private Ltd., an India joint
venture company.




